04/09/2021



                                                                                           Case Number: AC 17-0694




             IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


 IN RE ASBESTOS LITIGATION,                                   Cause No. AC 17-0694

               Consolidated Cases                        ORDER APPROVING THE
                                                       APPOITMENT OF SUCCESSOR
                                                        TRUSTEE OF LIBBY MINE
                                                         CLAIMANTS' QUALIFIED
                                                       SETTLEMENT FUND TRUST II




        Trustee Nancy Gibson and the Libby Claimants having filed a Petition for the Appointment

of Successor Trustee for the Libby Mine Claimants' Qualified Settlement Fund Trust II, and good

cause appearing therefor;


        IT IS HEREBY ORDERED that the Court accepts the resignation of Nancy Gibson and

appoints Kent Saxby as successor trustee for Libby Mine Claimants' Qualified Settlement Fund

Trust II.


        DATED AND ELECTRONICALLY SIGNED BELOW.               L.,frq,ea!



ORDER APPROVING OF THE APPOITMENT OF
SUCCESSOR TRUSTEE OF LIBBY MINE CLAIMANTS'
QUALIFIED SETTLEMENT FUND TRUST II